DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,718,633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ryan F. Heavener (Reg. No. 61,512) on February 4, 2022. 
The application has been amended as follows: 
In claim 1, line 3, the word “module” has been removed.
In claim 9, a period (.) has been added at the end of the claim.
Allowable Subject Matter

Claims 1-13 are allowable.
The closest prior art references: Shoemaker et al. (US 2013/0238278) and Grai et al. (US 2007/0244623) disclose the general claimed structure (as explained in Non-Final Rejection of application 16/274,940), but fail to disclose the absolute orientation angle signal and the patterned signal being generated independently of each other from the same angle sensor signal in the combination as 
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a memory (260) storing a mapping of patterned signal values to a plurality of angular values; electronic circuitry (230 which includes 250, 260 & 270) configured to generate, based on the angular values and the stored mapping, a patterned signal (PP); and a signal generator circuit (absolute angle signal generator 270) configured to generate a signal (AAS) representing the absolute orientation angle of the rotatable driving shaft (100) based on the angle sensor signal (SENSE), wherein the signal (AAS) representing the absolute orientation angle and the patterned signal (PP) are generated independently of each other from the angle sensor signal (SENSE)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-13 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834  
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834